Exhibit 10.45

REVENUE SHARING AGREEMENT

THIS REVENUE SHARING AGREEMENT (“Agreement”) is dated as of September 30, 2011,
and made by and between ORIX PROTON SAN DIEGO, LLC, a Delaware limited liability
company, its successors and assigns (“ORIX”) and VARIAN MEDICAL SYSTEMS
INTERNATIONAL AG, a Swiss corporation (“Varian”).

RECITALS

A. ORIX Capital Markets, LLC, a Delaware limited liability company, in its
capacity as administrative agent under the Loan (as defined below) (“Agent”),
ORIX Capital Markets, LLC, a Delaware limited liability company, as a lender and
not Agent (“OCM”), Varian, as a lender, and California Proton Treatment Center,
LLC, a Delaware limited liability company (“Borrower”) are parties to that
certain Loan and Security Agreement of even date herewith (the “Loan
Agreement”), pursuant to which the lenders party thereto from time to time have
agreed to make a loan to Borrower in an amount not to exceed $165,300,000 (the
“Loan”). The Loan is secured by, among other things, that certain real estate
commonly known as 9730 Summers Ridge Road, San Diego, California (the
“Property”).

B. In consideration of OCM’s agreement to arrange the Loan to Borrower and to
enter into the Loan Agreement, and as a requirement therefor, Borrower agreed to
enter into a ground lease transaction with ORIX, an affiliate of OCM, as further
set forth in these Recitals.

C. Borrower, as ground lessor, has entered into that certain Ground Lease dated
as of September 30, 2011 (the “Ground Lease”) with ORIX, as ground lessee,
pursuant to which Borrower leases and demises all of its rights and interests in
and to the Property to ORIX.

D. ORIX, as ground sublessor, has entered into that certain Ground Sublease
dated as of September 30, 2011 (the “Ground Sublease”) with Borrower, as ground
sublessee, pursuant to which ORIX leases and demises all of its rights and
interests in and to the Property to Borrower. Pursuant to the terms of the
Ground Sublease, Borrower shall make ground rent payments to ORIX equal to the
Annual Rent and the Additional Rent, as those terms are defined and as more
specifically set forth in the Ground Sublease. All capitalized terms not
otherwise defined in this Agreement shall have the meanings given them in the
Ground Sublease.

E. Pursuant to the Loan Agreement, OCM has the right, at any time and from time
to time, to purchase or cause to be purchased all or a portion (whether advanced
or not) of Varian’s Individual Loan Commitment (as defined in the Loan
Agreement), in accordance with Section 9.8 of the Loan Agreement.

NOW THEREFORE, in consideration of the Recitals set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. ORIX shall, promptly after its actual receipt of any Annual Rent or any
Additional Rent from Borrower (including receipt of any Annual Rent or
Additional Rent and interest thereon that may have accrued pursuant to the
Ground Sublease), pay to Varian an



--------------------------------------------------------------------------------

amount equal to forty percent (40%) (“Varian’s Share”) of all such Annual Rent
or Additional Rent received by ORIX (each such payment to Varian is referred to
herein as a “Revenue Payment”). ORIX shall deliver to Varian, simultaneously
with each payment to Varian of a Revenue Payment, a copy of the most recent
financial report delivered by Borrower to ORIX containing Borrower’s calculation
of all Revenue and Priority Ground Rent for the month covered in such report and
for the entire calendar year to date, or, if applicable, Borrower’s report
containing Borrower’s calculation of the Additional Rent (and Varian
acknowledges and agrees that ORIX makes no representation or warranty (implied,
express or otherwise) as to the accuracy or completeness of all such financial
reports and the data and calculations contained therein). All of Varian’s rights
and benefits under this Agreement, including, without limitation, the right to
receive Revenue Payments, are personal to Varian only, and no successor or
assign of Varian or of any of Varian’s rights under the Loan shall have any
right to receive any Revenue Payment or any other benefits arising under this
Agreement, unless permitted pursuant to this Agreement.

2. If at any time and from time to time, but in any event on or prior to
December 31, 2012 (the “Cut Off Date”), Varian receives one or more payments
representing principal then outstanding on its Note(s) (as defined in the Loan
Agreement), whether any such payments are made by Borrower, arise through OCM’s
exercise of its purchase rights described in Section 9.8 of the Loan Agreement
or are made from any other source or arise from any other event (or any
combination of the foregoing), such that the outstanding principal balance owing
to Varian has been reduced, in the aggregate, by at least $17,750,000, then
Varian’s Share shall be reduced by one-quarter (1/4), and for each additional
reduction, in the aggregate, of the outstanding principal balance then owing to
Varian of at least $17,750,000, Varian’s Share shall be further reduced by
one-quarter (1/4). For the avoidance of doubt, if at any time on or prior to the
Cut Off Date Varian has received payments of principal, in the aggregate, of at
least $35,500,000 (but less than $53,250,000), Varian’s Share shall be one-half
(1/2) of 40% (i.e. 20%), and if at any time on or prior to the Cut Off Date
Varian has received payments of principal, in the aggregate, of at least
$71,000,000, Varian’s Share shall be zero.

The following table further illustrates the foregoing:

 

Aggregate Payment of Principal Received by Varian

(on or before the Cut Off Date):

   Varian’s Share
of Annual Rent:  

Less than $17,750,000

     40 % 

At least $17,750,000, but less than $35,500,000

     30 % 

At least $35,500,000, but less than $53,250,000

     20 % 

At least $53,250,000, but less than $71,000,000

     10 % 

$71,000,000 or greater

     0 % 

 

- 2 -



--------------------------------------------------------------------------------

3. If after the Cut Off Date, Varian’s Share has not been reduced to zero
pursuant to Section 2 above, and Varian receives, at any time after the Cut Off
Date, one or more payments representing principal then outstanding on its
Note(s) arising through OCM’s exercise of its purchase rights described in
Section 9.8 of the Loan Agreement or otherwise as a result of OCM’s activities,
and the aggregate amount of any such payment or payments received by Varian
after the Cut Off Date equals or exceeds one-half (1/2) (but less than all) of
the positive difference obtained by subtracting (a) the aggregate amount of any
payment or payments representing principal and received by Varian on or before
the Cut Off Date from (b) $71,000,000 (such positive difference is referred to
herein as the “Excess Balance”), then Varian’s Share then in effect shall be
reduced by fifty percent (50%). Furthermore, if Varian shall receive after the
Cut Off Date one or more payments representing principal which shall, when
aggregated with all other payments representing principal received by Varian
after the Cut Off Date, equal or exceed the Excess Balance, then Varian’s Share
shall equal ten percent (10%); provided, however, that notwithstanding anything
in this Section 3 to the contrary, in no event shall Varian’s receipt of one or
more payment or payments representing principal after the Cut Off Date cause
Varian’s Share to be reduced below ten percent (10%).

For illustration purposes only, assuming that the aggregate amount of payments
representing principal and received by Varian on or before the Cut Off Date
equals $21,000,000, then Varian’s Share as of the Cut Off Date would be 30% and
the Excess Balance would equal $50,000,000. If the aggregate amount of payments
representing principal and received by Varian after the Cut Off Date equals
$30,000,000 Varian’s Share would then be reduced to 15%, and if the aggregate
amount of payments representing principal and received by Varian after the Cut
Off Date equals $50,000,000 or more, Varian’s Share would then be reduced to
10%.

4. Any reduction in Varian’s Share as described in Section 2 or 3 above shall be
effective as of the date of Varian’s receipt of the last aggregate principal
payment that results in such reduction (any such date is referred to herein as
an “Effective Date”), and if any such reduction in Varian’s Share occurs on a
day other than the first calendar day of a month, the Revenue Payment for any
such month shall be the sum of x and y, where x equals the per diem amount of
the Annual Rent received by ORIX for any such month (calculated using the actual
number of calendar days in any such month) (the “Per Diem Amount”) multiplied by
the number of days from the beginning of such month to the day immediately
preceding the Effective Date, then such product multiplied by Varian’s Share (as
in effect at the beginning of such month), and where y equals the Per Diem
Amount multiplied by the number of days from and including the Effective Date
through the end of such month, then such product multiplied by Varian’s Share
(as reduced as of the Effective Date).

5. Subject to the provisions of Sections 12 and 13, in the event ORIX sells all
or any portion of its leasehold interest created by the Ground Lease or any
interest in or right to receive the Annual Rent under the Ground Sublease such
that ORIX will no longer receive all or any part of the Annual Rent from
Borrower, ORIX shall pay to Varian Varian’s Share of the net sale proceeds
received by ORIX in connection with any such sale, less ORIX’s reasonable costs
and expenses incurred in connection with any such sale (a “Sale Payment”),
promptly upon ORIX’s receipt of any such sale proceeds. Unless any such sale
results in a termination of this Agreement in accordance with Section 6, no such
sale shall otherwise affect ORIX’s obligations as set forth in this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

6. Upon the first to occur of (i) Varian’s Share having been reduced to zero,
(ii) a sale of the entire leasehold interest created by the Ground Lease or all
rights to receive the Annual Rent under the Ground Sublease, such that in either
case ORIX no longer has any right to receive any Annual Rent from Borrower, or
(iii) the expiration or termination of the Ground Sublease, and in any such
event, upon Varian’s receipt of the Revenue Payment for the month in which any
such event occurred (calculated as described in Section 4 above) and the Sale
Payment (if applicable), this Agreement and all of ORIX’s and Varian’s rights
and obligations with respect to the calculation, delivery, payment and receipt
of the Revenue Payments and Sale Payments shall terminate, cease and be of no
further force or effect.

7. Notwithstanding anything in this Agreement to the contrary, if at any time
OCM exercises its purchase rights pursuant to the second paragraph of
Section 9.8(c) of the Loan Agreement and Varian fails to execute and deliver the
Assignment and Acceptance Agreement (as that term is defined in the Loan
Agreement) as and when required in Section 9.8(c) of the Loan Agreement, then
for all purposes of this Agreement and the determination of “Varian’s Share” as
described herein, Varian shall be deemed to have received, on the last day by
which Varian was required to execute and deliver any such Assignment and
Acceptance Agreement, a payment in an amount equal to the amount set forth in
the relevant Transfer Notice (as defined in the Loan Agreement) representing the
amount of principal then outstanding on Varian’s Note(s) that Varian would have
received if such Assignment and Acceptance Agreement had been executed as and
when required under Section 9.8 of the Loan Agreement.

8. Each of ORIX and Varian are sophisticated parties and each of ORIX and Varian
has not relied in entering into this Agreement upon any oral or written
information, representation, warranty or covenant from the other, or any of the
other’s representatives, employees, affiliates or agents. Each of ORIX and
Varian further acknowledges that no employee, agent or representative of the
other has been authorized to make, and that each of ORIX and Varian have not
relied upon, any statements, representations, warranties or covenants other than
those specifically contained in this Agreement. Without limiting the foregoing,
each of ORIX and Varian acknowledges that the other has made no representations
or warranties as to the Ground Lease, Ground Sublease, the Property, Borrower or
Scripps (including, without limitation, the cash flow of the Property, the
value, marketability, condition or future performance thereof, the existence,
status, adequacy or sufficiency of the leases, the tenancies or occupancies of
the Property, or the sufficiency of the cash flow of the Property to pay all
amounts which may become due from time to time pursuant to the Ground Sublease
or this Agreement). ORIX’s payment obligations as set forth in this Agreement
shall be limited to the extent of ORIX’s actual receipt of Annual Rent from
Borrower under the Ground Sublease and ORIX shall not be liable to Varian for
any failure of Borrower to make (or ORIX’s failure to receive) any payments of
Annual Rent to ORIX under the Ground Sublease. ORIX’s rights and obligations
under this Agreement shall be binding upon and inure to the benefit of ORIX’s
respective successors, assigns and participants.

9. Nothing provided herein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between or among any of the
parties hereto.

10. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original and, taken together, shall constitute a single Agreement.

 

- 4 -



--------------------------------------------------------------------------------

11. The interpretation, validity and enforcement of this Agreement shall be
governed by and construed under the internal laws of the State of New York
(without regard to conflict of law principles thereof). Each party hereto hereby
waives its respective rights to a trial by jury in any action or proceeding to
enforce this Agreement or based upon, or arising out of, the subject matter of
this Agreement, and this waiver is knowingly, intentionally and voluntarily made
by each party hereto.

12. Notwithstanding anything to the contrary in the Ground Lease or the Ground
Sublease, ORIX covenants and agrees not to transfer its interests under the
Ground Lease or the Ground Sublease separately from any transfer or assignment
of its rights and obligations under this Agreement. ORIX shall have the right to
assign its rights and delegate its duties under this Agreement upon written
notice to Varian (i) to any entity, directly or indirectly, through one or more
intermediaries, controlled by, controlling, or under common control with, ORIX,
(ii) to any joint venture (whether in the form of a limited liability company, a
limited partnership or otherwise), in which any of ORIX or its affiliates has a
controlling interest, (iii) as part of a Portfolio Transaction (as hereinafter
defined), (iv) to an entity which results from a merger of, reorganization of,
or consolidation with the person or entity controlling ORIX, which acquires
substantially all of the stock or assets of the person or entity controlling
ORIX, or (v) to an entity which has a financial condition that is substantially
similar to or better than that of ORIX as of the date of the assignment, as
reasonably determined by Varian. Upon ORIX’s satisfaction of the conditions set
forth in the prior sentence, and any successor or assign described in
(i) through (v) above expressly assuming all of ORIX’s obligations under this
Agreement in a writing delivered to Varian, ORIX shall be released from all
liabilities and obligations arising under this Agreement after the effective
date thereof. Any assignment of this Agreement by ORIX, other than an assignment
described in the first sentence of this Section 12 or an assignment in
conjunction with a sale that results in a termination of this Agreement in
accordance with Section 6, shall be subject to the prior written consent of
Varian, which shall not be unreasonably withheld, conditioned or delayed. Varian
shall have no right to sell, transfer, assign, pledge or encumber this Agreement
or all or any portion its rights hereunder, except that upon written notice to
ORIX, Varian may assign all its rights and delegate its duties under this
Agreement (i) to any entity, directly or indirectly, through one or more
intermediaries, controlled by, controlling, or under common control with,
Varian, (ii) to any joint venture (whether in the form of a limited liability
company, a limited partnership or otherwise), in which any of Varian or its
affiliates has a controlling interest, or (iv) to an entity which results from a
merger of, reorganization of, or consolidation with Varian, which acquires
substantially all of the stock or assets of Varian.

13. Notwithstanding any other provision of this Agreement to the contrary, in
the event ORIX elects to market for sale all or any portion of its leasehold
interest created by the Ground Lease or any interest in or right to receive the
Annual Rent and Additional Rent under the Ground Sublease (any such interest or
right, the “Offered Interest”), then the following provisions shall apply:

a. ORIX shall first offer to Varian the right to purchase the Offered Interest
(the “Right of First Offer”) by advising Varian in writing (the “Offer Notice”)
of ORIX’s desire to sell and intent to market the Offered Interest, specifying
in reasonable detail the

 

- 5 -



--------------------------------------------------------------------------------

Offered Interest and the price and other terms and conditions upon which ORIX is
willing to sell (the “Offer Terms”).

b. Upon ORIX’s delivery of the Offer Notice to Varian, Varian shall have ten
(10) days (the “Response Period”) in which to advise ORIX in writing (the “Offer
Response”) whether or not Varian elects to purchase the Offered Interest on all
of the Offer Terms. If Varian notifies ORIX that it does not wish to purchase
the Offered Interest on the Offer Terms or fails to deliver an Offer Response
within the Response Period, then ORIX shall be entitled to pursue a sale of the
Offered Interest to a third party (a “Sale”) on substantially the same Offer
Terms as are set forth in the Offer Notice (as reasonably determined by ORIX,
provided that a reduction in the purchase price by not more than ten percent
(10%) shall not be deemed a substantial change to the Offer Terms). In the
event, however, that ORIX fails to consummate a Sale on substantially the same
Offer Terms set forth in the Offer Notice (as reasonably determined by ORIX,
provided that a reduction in the purchase price by not more than ten percent
(10%) shall not be deemed a substantial change to the Offer Terms) within six
(6) months from the expiration of the Response Period, then Varian’s rights
under this Section 13 shall automatically be reactivated and reinstated, and
ORIX shall have no further right to market the Offered Interest for sale or to
actively pursue efforts to consummate a sale without first sending Varian an
Offer Notice with the applicable Offer Terms set forth therein.

c. If Varian delivers an Offer Response within the Response Period advising ORIX
of its desire to acquire the Offered Interest on the Offer Terms set forth in
the Offer Notice, ORIX shall prepare and deliver to Varian an assignment and
assumption agreement (“Assignment”), and, if the Sale involves the transfer of
the Ground Lease, deeds transferring both the Ground Sublease and the Ground
Lease interest in recordable form, incorporating the Offer Terms and without
representation or warranty, along with a notice setting forth a closing date
(the “Closing Date”) which shall be no later than thirty (30) days from the date
of ORIX’s delivery of the Assignment to Varian. On or before the Closing Date,
Varian shall pay to ORIX, in immediately available funds, the total purchase
price for Offered Interest contained in the Offer Notice less Varian’s Share of
such purchase price, and both ORIX and Varian shall execute and deliver to each
other original counterparts of the Assignment. In the event of a breach by
either ORIX or Varian of their respective obligations contained in this
paragraph, such breaching party shall be liable to the non-breaching party for
the non-breaching party’s losses and damages arising from any such breach,
provided that if Varian is the breaching party, the Right of First Offer shall
automatically be rendered null and void and of no further force or effect.

d. In the event ORIX desires to assign its rights and delegate its duties under
this Agreement (i) to any entity, directly or indirectly, through one or more
intermediaries, controlled by, controlling, or under common control with, ORIX,
(ii) to any joint venture (whether in the form of a limited liability company, a
limited partnership or otherwise), in which any of ORIX or its affiliates has a
controlling interest, (iii) as part of a Portfolio Transaction, (iv) to an
entity which results from a merger of, reorganization of, or consolidation with
the person or entity controlling ORIX, which acquires substantially all of the
stock or assets of the person or entity controlling ORIX, none of such transfers
described in (i) through (iv) above shall trigger Varian’s Right of First Offer.
A “Portfolio Transaction” shall mean a contemplated sale to a third party of the
leasehold interest created by the Ground Lease, together

 

- 6 -



--------------------------------------------------------------------------------

with (a) all of the assets that are owned by ORIX, (b) one or more additional
assets owned by any entity controlled by, controlling, or under common control
with, ORIX, or (c) one or more additional assets owned by a joint venture or
co-investment program in which ORIX or one of its affiliates has a controlling
interest.

14. Should suit be brought to enforce or interpret any part of this Agreement,
the prevailing party shall be entitled to recover as an element of the cost of
suit and not as damages, its attorneys’ fees (including without limitation,
costs, expenses, and fees on an appeal).

15. This Agreement may be amended, discharged or terminated, or any of its
provisions waived, only by a written instrument executed by the party to be
charged.

[signature page follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ORIX and Varian have each caused their duly authorized
representatives to execute this Agreement as of the day and year first written
above.

ORIX: ORIX PROTON SAN DIEGO, LLC, a Delaware limited liability company By:   /s/
Michael J. Moran Name:   Michael J. Moran Title:   President

 

VARIAN: VARIAN MEDICAL SYSTEMS INTERNATIONAL AG, a Swiss corporation By:   /s/
John W. Kuo Name:   John W. Kuo Title:   Director

[Signature Page to Revenue Sharing Agreement]